—Appeal by defendant from two judgments of the County Court, Westchester County (Nastasi, J.), both rendered November 7, 1983, convicting him of criminal sale of a controlled substance in the fourth degree under *617indictment No. 846/83, and attempted burglary in the third degree under indictment No. 1303/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.